Citation Nr: 1130697	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression.

2.  Entitlement to an increased evaluation for residuals of a duodenal ulcer with history of gastrointestinal bleed, esophagitis, gastritis, and duodenitis, to include gastroesophageal reflux disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis prior to March 2, 2007.

4.  Entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis since March 2, 2007.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1990.  
      
This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In a separate January 2010 remand, the Board remanded the question whether the Veteran had standing to challenge the award of apportionment to P.E. of additional compensation from January 1, 2006 to May 2, 2007, based on P.E. being the Veteran's child.  Unbeknownst to the Board, the RO in April 2008 terminated P.E.'s apportionment effective May 1, 2005, which was a complete grant of benefits sought on appeal.  Therefore, that issue is no longer in appellate status.

In December 2009, the representative presented written argument on the issue of entitlement to an increased rating for residuals of a right knee replacement.  In January 2010, the Board held that the Veteran did not file a substantive appeal perfecting an appeal of that issue.  Unbeknownst to the Board, the Veteran did file a timely VA Form 9 regarding this issue in April 2008.  Therefore, he perfected an appeal to a June 2007 rating decision which denied that benefit.  In August 2011, the Veteran's representative was afforded the opportunity to present written argument on that issue.  Thereafter, the representative waived agency of original jurisdiction consideration of all evidence submitted since the April 2008 statement of the case on this issue.  38 C.F.R. § 20.1304(c) (2010).  Since the Board is adjudicating the issue of entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis prior to March 2, 2007, the issues are stated on the title page.

The issue of entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis since March 2, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for an April 2010 VA mental disorders examination regarding the issue of entitlement to service connection for a psychiatric disorder scheduled in compliance with the Board's January 2010 remand instructions.

2.  The preponderance of competent and credible evidence shows that a psychiatric disorder was not demonstrated in-service, and that there is no nexus between a current psychiatric disorder and service.

3.  The Veteran failed, without good cause, to report for an April 2010 VA esophagus and hiatal hernia examination regarding the issue of entitlement to increased evaluation for residuals of a duodenal ulcer with history of gastrointestinal bleed, esophagitis, gastritis, and duodenitis, to include gastroesophageal reflux disease, scheduled in compliance with the Board's January 2010 remand instructions.

4.  Prior to March 2, 2007, post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis were not productive of chronic residuals consisting of severe painful motion or weakness in the right lower extremity.

CONCLUSIONS OF LAW

1.   A psychiatric disorder, to include depression, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.655 (2010).

2.  The criteria for an increased disability rating for residuals of a duodenal ulcer with history of gastrointestinal bleed, esophagitis, gastritis, and duodenitis, to include gastroesophageal reflux disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326, 3.655, 4.114, Diagnostic Code 7305-7346 (2010).

3.  The criteria for an increased disability rating for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis prior to March 2, 2007, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2004, January, April, July, and December 2005, April, May, and October 2007, and March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided information addressing how disability evaluations and effective dates are assigned in April 2007 correspondence.  He was provided notice of the specific rating criteria used to evaluate his ulcer disorder in a May 2007 statement of the case.  He was provided notice of the specific rating criteria used to evaluate a knee replacement in an April 2008 statement of the case.  The claim of entitlement to an increased evaluation for a right knee disorder was readjudicated in the  April 2008 statement of the case.  The claims of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for a gastrointestinal disability were readjudicated in an April 2010 supplemental statement of the case.  Thus, any timing error as to notice of the disability evaluations, effective dates, and specific rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained the appellant's service, VA, and private treatment records, to include VA treatment records pursuant to the January 2010 Board remand.  

In January 2010, the Board remanded the claims of entitlement to service connection for a psychiatric disorder, and entitlement to an increased rating for a gastrointestinal disability to schedule the Veteran for VA examinations.  The Board advised the appellant that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  This warning was reiterated in March 2010 correspondence.  The claimant failed to report for the examinations scheduled in April 2010.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examinations.

The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining VA examinations.

The Board fully acknowledges that the claims file contains no hard copy of the Veteran's notice of the April 2010 examinations.  The United States Court of Appeals for Veterans Claims (the Court), however, has recently addressed this matter.  In Kyhn v. Shinseki, 23 Vet. App. 335 (2010), after discussing VA's procedures for scheduling VA examinations and notifying veterans of the time, date and location of the examinations, which does not include placing a "hard" copy of the original letter in the claims folder, the Court rejected the appellant's argument, holding that under the presumption of regularity, the Court will presume that a veteran received notice of the examination.  The Court held, "[a]ccordingly, because the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed."  Id. at 339.

Since the Veteran has frustrated the RO's attempt to obtain compliance with the terms of the January 2010 remand, complete compliance has been rendered impossible.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  Hence, another remand is not in order.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to service connection for a psychiatric disorder, to include depression

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655.

Analysis

As was described, the Veteran failed to report for a VA examination that was scheduled pursuant to the Board's remand instructions.  Neither he nor his representative has presented good cause for such failure to report.   

It is plain from the record before the Board that the Veteran has been advised of what was required of him to adjudicate this claim, but he has failed to comply.  
See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to assist includes a duty to be "helpful and clear in explaining to a veteran what evidence [the veteran] needs together with help and advice in obtaining  it").  There is no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for the examination scheduled to be conducted in April 2010.  

The Board is mindful of 38 C.F.R. § 3.655, which provides that "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  It is the responsibility of VA adjudicators, based upon their administrative experience and expertise in reviewing many claims of this nature, to determine at what point the record is sufficiently developed to support a reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326; see also Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  To support this objective, the regulations provide that "[i]ndividuals for whom an examination has been scheduled are required to report for the examination."  38 C.F.R. § 3.326(a) (emphasis added).  Thus, the regulations clearly indicate it is the duty of VA to determine the adequacy of evidentiary development, and the duty of the veteran to cooperate with VA in these efforts.

The Veteran's service records reflect that he sought a compassionate reassignment due to his then spouse being diagnosed with an adjustment disorder.  The claimant did not serve 20 years, as he expected, and alleges that his early discharge was due to his personal situation with his then spouse.  VA treatment records show that the appellant has diagnoses of depression, anxiety, and insomnia.  

In a December 2004 VA Form 21-4142, a counselor noted that the Veteran had an early discharge from service, and that he had internalized anger and other negative feelings that had resulted in his depression.  In this case, as determined by the Board in its January 2010 remand, a VA examination was indeed necessary to grant the benefit sought by the claimant, entitlement to service connection for a psychiatric disorder.  See 38 C.F.R. § 3.159.  At the time of the remand, there was no competent medical nexus evidence between a psychiatric disorder and service.

The Board has reviewed all of the evidence of record, to include the service, private, and VA treatment records, and his service personnel records.  Significantly, the post-service treatment records do not include any opinion linking any diagnosed psychiatric disorder to service.  

Although the Veteran's service records reflect that he sought a compassionate reassignment a review of the service treatment records, including the Veteran's separation examination, reveals no complaints, findings or diagnoses pertaining to a chronic psychiatric disability.  At the separation examination, the appellant was psychiatrically normal, and he denied any history of psychiatric symptomatology.

In a December 2004 VA Form 21-4142, a private licensed professional counselor with a Masters of Education noted that the Veteran had an early discharge from service, and that he had internalized anger and other negative feelings that had resulted in his depression.  This counselor did not explicitly relate depression to service.  Thus, her statement is not competent medical nexus evidence relating his depression to service.  Moreover, even if her statement is a nexus opinion, there is no indication that this counselor is qualified to diagnose a psychiatric disorder.  Simply put, there is no evidence that as a licensed professional counselor she has the training to render medical opinions on diagnosis and etiology of chronic psychiatric disorders.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Psychiatric disorders are not disorders for which lay witnesses are competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements and testimony.  While the appellant can attest to factual matters to which he has first-hand knowledge, e.g., particular psychiatric symptomatology, he is not competent to state that he has a psychiatric disorder due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence regarding the diagnosis of a psychiatric disorder.  

VA offered the Veteran an opportunity to have a VA examination to determine if he has a psychiatric disability due to service.  The appellant, however, failed to appear for the scheduled VA examination.  His failure to cooperate in attending the examination has left the record devoid of any competent medical nexus evidence relating a psychiatric disorder to service.  38 C.F.R. § 3.655(b).

The duty to assist is not always a one-way street.  If he wishes help, the Veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood.  While VA has a duty to assist the appellant in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the claimant to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Given that there is no competent medical nexus evidence showing that the Veteran's psychiatric disorders are related to service, given that there is no evidence of a compensably disabling psychosis within one year of the appellant's separation from active duty, given that the Veteran failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claim must be denied.


Entitlement to an increased evaluation for residuals of a duodenal ulcer with history of gastrointestinal bleed, esophagitis, gastritis, and duodenitis, to include gastroesophageal reflux disease, currently evaluated as 10 percent disabling

Analysis

When a claimant fails to report for an examination without good cause scheduled in conjunction with a claim for an increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655.

Although the June 2006 rating decision reflects that the RO determined that gastroesophageal reflux disease was part of the service-connected gastrointestinal disorder, the Veteran has been service-connected for symptomatology pertaining to his gastrointestinal system since at least 1998.  Therefore, this claim is an increased rating claim and not an original compensation claim.

As was described, the Veteran failed to report for a VA examination that was scheduled pursuant to the Board's remand instructions.  Neither he nor his representative has presented good cause for such failure to report.   There is of record no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for the examination scheduled to be conducted in April 2010.  

As determined by the Board in its January 2010 remand, a VA examination was necessary to grant the benefit sought by the claimant, entitlement to increased rating for a gastrointestinal disorder.  See 38 C.F.R. § 3.159.  At the time of the remand, the Board noted that the March 2007 VA examination report did not address any current symptomatology due to the service-connected duodenal ulcer.  Thus, the March 2007 report was inadequate for rating purposes and a current VA examination was necessary.

VA offered the Veteran an opportunity to have a VA examination to determine his current gastrointestinal symptomatology.  The appellant, however, failed to appear for the scheduled VA examination.  His failure to cooperate in attending the examination has left the record devoid of any competent medical evidence addressing his current symptomatology.  38 C.F.R. § 3.655.

Given that the Veteran failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claim must be denied.  Id.

Entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis prior to March 2, 2007

Governing law and regulations

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This diagnostic code prescribes a 100 percent evaluation for one year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain or limitation of motion are to be evaluated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Ankylosis of the knee is evaluated as: extremely unfavorable, in flexion at an angle of 45 degrees or more (60 percent); in flexion between 20 and 45 degrees (50 percent); in flexion between 10 and 20 degrees (40 percent); favorable angle in full extension, or slight flexion between 0 and 10 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

A 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Analysis

In a June 1990 rating decision, VA granted entitlement to service connection for residuals of a right knee injury and assigned a 10 percent disability rating.  In April 1997, the Veteran underwent a total right knee replacement.  In a September 1997 rating decision, VA assigned a 30 percent disability rating subsequent to the surgery effective June 1, 1998.  On November 3, 2006, the RO received the appellant's claim for an increased rating.

A review of a March 1, 2007 VA examination report, as well as VA and private treatment records, shows that prior to March 2, 2007, post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis were not productive of chronic residuals consisting of severe painful motion or weakness in the right lower extremity.  December 2005 VA treatment records show that the Veteran had complaints of instability and intermittent pain.  A bone scan was suggestive of possible loosening.  An August 2006 VA physical examination showed that the Veteran complained about swelling and was walking with a limp, but that range of motion was intact.  

A January 2007 private treatment record shows that the Veteran's right knee was stable in full extension and that the knee flexes to about 110 degrees.  Right knee X-rays showed that the right total arthroplasty appeared to be solidly fixed and that things were tracking well.  The impression was a painful swollen right total knee arthroplasty probably secondary to polyethylene wear.

The March 1, 2007, VA examination report reflects that the right knee lined up straight.  The range of motion in the right knee was from zero to 115 degrees with any attempt to further flex that knee being painful.  He did not have any edema, effusion, or instability.  There were no callosities or abnormal shoe wear.  There was no ankylosis.  He was wearing an elastic support brace on his right knee.  

Although a December 2005 VA bone scan suggested possible loosening, the Board places greater weight on the findings from the January 2007 private treatment records and the March 1, 2007, VA examination because the treatment record and examination report are very thorough and because the medical evidence does not definitively show loosening of the prosthesis.  

In light of these findings, there is simply no evidence that since the knee replacement the Veteran's right knee disability was manifested by severe painful motion and weakness prior to March 2, 2007.  The Board assigns significant probative value to the fact that the examiner noted the appellant only wore a knee brace.  In short, the examination did do not support a finding that the Veteran's right knee disability is manifested by severe painful motion or weakness, and thus provide highly probative evidence against his claim.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Second, there is no evidence that the Veteran's right knee is ankylosed, as required for an evaluation in excess of 30 percent under Diagnostic Code 5256.  Since the appellant's right knee is not ankylosed, Diagnostic Code 5256 does not apply in this case.  38 C.F.R. § 4.71a.

Third, since the Veteran's right knee demonstrates extension to zero degrees, a disability evaluation in excess of 30 percent is not available under Diagnostic Code 5261.  Indeed, the Board notes that extension of the leg of zero degrees does not meet the criteria for a compensable evaluation under Diagnostic Code 5261.

Lastly, there is no competent evidence that the Veteran's right knee is manifested by nonunion of the tibia and fibula with loose motion which requires a brace, as required for a 40 percent evaluation under Diagnostic Code 5262.

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), the evaluation of a service-connected disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Id. at 204-07.  

Various treatment records and examination reports show that the Veteran has complained of right knee pain.  The March 1, 2007 VA examiner noted the Veteran was able to do repetitive motion of the right knee without any change in range of motion or increased pain.  There was no objective evidence of painful motion.  As to the claimant's report of pain, the Board places greater weight on the objective findings of the March 1, 2007 VA examination than on the claimant's lay reports regarding limitations due to pain.  While the appellant may subjectively report his pain with accuracy, clinicians are best trained to determine the nature and extent of any loss of motion.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular ratings inadequate.  The claimant's post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis are evaluated under the applicable diagnostic code that specifically contemplate the level of occupational impairment caused by the disability.  

The evidence of record does not reflect that the appellant's right knee disability had caused a marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The Veteran was still employed prior to March 1, 2007.  Hence, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include depression, is denied.

Entitlement to an increased evaluation for residuals of a duodenal ulcer with a history of gastrointestinal bleed, esophagitis, gastritis, and duodenitis, to include gastroesophageal reflux disease, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis prior to March 2, 2007, is denied.


REMAND

Given the passage of time since the VA examination on March 1, 2007, another examination for rating the right knee disability since is warranted.

The RO should afford the Veteran the opportunity to identify all treatment for his right knee disability since April 2007.

Finally, the RO should attempt to obtain all treatment records pertaining to the right knee disability from the Asheville and Salisbury VA medical centers and the Charlotte VA community-based outpatient clinic since February 2010.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identify all treatment for his right knee disability since April 2007.  Regardless of the appellant's response, the RO should obtain all treatment records pertaining to the right knee disability from the Asheville and Salisbury VA medical centers and the Charlotte VA community-based outpatient clinic since February 2010.  All records received must be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain those government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis.  A complete rationale for any opinion offered must be provided.  
 
3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Thereafter, the RO must readjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


